CytRx Reports 2009 Fourth Quarter Financial Results –Plans to Commence up to Five Phase 2 Oncology Clinical Trials in 2010 – LOS ANGELES (March 15, 2010) CytRx Corporation (NASDAQ: CYTR), a biopharmaceutical company specializing in oncology, today reported financial results for the twelve months ended December 31, 2009, and affirmed its 2010 milestones of commencing up to five Phase 2 clinical trials with its oncology drug candidates. “Our ability to achieve our many milestones last year advanced CytRx into a full-fledged oncology company,” said Steven A. Kriegsman, CytRx President and CEO.“This year we have set a very aggressive clinical and regulatory agenda that reflects our clear focus on rapidly commercializing our oncology drug portfolio.We plan to initiate three Phase 2 proof-of-concept clinical trials with INNO-206 and two additional Phase 2 proof-of-concept clinical trials with bafetinib, while continuing to execute our development plans for tamibarotene as a treatment for acute promyelocytic leukemia (APL). “Given the potential of our diverse oncology portfolio and strength of our corporate infrastructure, we are highly optimistic about reaching our near-term prospects as well as our longer-term goal of building CytRx into a major oncology company,” he added.“Our drug candidates, which offer advantages over currently marketed drugs, are based on known mechanisms of action, which can minimize development risk.Our clinical strategy calls for trials to be conducted in patients with advanced-stage cancers, allowing for more rapid assessment of efficacy data, and we expect substantial progress toward proof-of-concept in multiple clinical trials by late this year and next year as well.Additionally, our oncology portfolio could address multiple cancers, several of which have blockbuster potential with revenue opportunities exceeding $2 billion.We have a highly experienced team with extensive expertise to advance this agenda and believe that our current cash resources, including our holdings in RXi Pharmaceuticals, Inc. (Nasdaq:RXII) will be sufficient to fund our operations for the foreseeable future.” CytRx’s expected 2010 clinical milestones include: Product Planned Trial Candidate Technology Indication Initiation INNO-2006 Doxorubicin prodrug Pancreatic cancer Phase 2 in 1H10 Gastric (stomach) cancer Phase 2 in 2H10 Soft tissue sarcomas Phase 2 in 2H10 Bafetinib (formerly INNO-406) Tyrosine kinase inhibitor High-risk B-cell chronic lymphocytic leukemia (B-CLL) Phase 2 in 1H10 Glioblastoma Multiforme Phase 2 in 2H10 “We plan to take aggressive steps to further develop our promising molecular chaperone portfolio, including clinical-stage arimoclomol and iroxanadine, which target diabetic complications and neurodegenerative diseases and disorders.We are considering partnership opportunities, as well as a spinout similar to our successful transaction with RXi,” said Mr.
